DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and remarks filed on 2/22/2022 have been entered.  In the amendment, no claims have been amended. 

Terminal Disclaimer
The terminal disclaimer filed on 2/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,712,434 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
The rejection of claims 21-43 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,712,434 has been overcome. 

Allowable Subject Matter
Claims 21-43 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Independent claim 21 recites a LIDAR measurement device, comprising: a first illumination source; a second illumination source; and a multiple channel, Gallium Nitride (GaN) based illumination driver integrated circuit (IC) configured to selectively electrically couple the first illumination source to an electrical power source in response to a first pulse trigger signal and configured to selectively electrically couple the second illumination source to the electrical power source in response to a second pulse trigger signal.
Independent claim 36 recites a multiple channel, Gallium Nitride (GaN) based LIDAR illumination driver integrated circuit (IC) comprising: a first driver module configured to selectively electrically couple a first LIDAR illumination source to an electrical power source in response to a first pulse trigger signal; and a second driver module configured to selectively electrically couple a second LIDAR illumination source to the electrical power source in response to a second pulse trigger signal. 
Independent claim 40 recites a method for operating a LIDAR-based measurement device, comprising: controlling a first illumination source to emit a first measurement pulse of illumination light at a first time, wherein controlling the first illumination source includes (i) providing a first pulse trigger signal to a multiple channel, Gallium Nitride (GaN) based illumination driver integrated circuit (IC), and (ii) selectively electrically coupling, via the GaN based illumination driver IC, the first illumination source to an electrical power source in response to the first pulse trigger signal; and controlling a second illumination source to emit a second measurement pulse of illumination light at a second time, wherein controlling the second illumination source includes (i) providing a second pulse trigger signal to the GaN based illumination driver 
Independent claim 43 recites a method comprising: providing a printed circuit board; mounting first and second illumination sources to the printed circuit board; mounting a multiple channel, Gallium Nitride (GaN) based illumination driver integrated circuit (IC) to the printed circuit board; and coupling the GaN based illumination driver IC to the first and second illumination sources and an electrical power source, wherein upon operation the illumination driver IC is configured to selectively electrically couple the first illumination source to the electrical power source in response to a first pulse trigger signal and configured to selectively electrically couple the second illumination source to the electrical power source in response to a second pulse trigger signal. 
The claimed limitations as recited in combination in independent claim 21, as recited in combination in independent claim 36, as recited in combination in independent claim 40, and as recited in combination in independent claim 43,  are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Van Nieuwenhove et al. (US 2019/0293764), teaches an apparatus having an illumination layer having a plurality of illuminators and a circuit layer with one or more drivers for controlling the plurality of illuminators (Abstract; FIG. 1; paragraphs [0060]-[0062]). 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 21, as recited in combination 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645